COUNTRY MUTUAL FUNDS TRUST FIFTH AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS FIFTH AMENDMENT effective as of May 1, 2009, to the Fund Administration Servicing Agreement, dated as of April 28, 2003, as amended July 21, 2003, May 1, 2006, July 28, 2006 and April 30, 2007 (the "Agreement"), is entered into by and between COUNTRY MUTUAL FUNDS TRUST, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties desire to extend the length of the Agreement; and WHEREAS, Section 6 of the Agreement allows for its amendment by a written instrument executed by the parties; and NOW, THEREFORE, the parties agree that the Agreement is hereby amended as follows: Section 6. Term of Agreement; Amendment, shall be superseded and replaced with the following: 6.
